DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 1 December 2021 has been entered. Claim(s) 1-20 remain pending in this application. 

The amendment to the claims has overcome the §112(b) rejections set forth in the office action mailed 1 September 2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Multi-pulse Rocket Motor with flight termination destruct charge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 4-9, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (U.S. Patent No. 5,507,231), hereinafter Moore, in view of Skinner (U.S. Patent No. 7,373,885), hereinafter Skinner, as evidenced by Skinner (U.S. Pre-grant Publication 2007/0240600), hereinafter Skinner ‘600.

Regarding Independent Claim 1, Moore discloses a flight test system for a rocket motor (Figures 1 and 9 – Column 9, Lines 45-55 – the solid rocket motor shown is a multi-stage/pulse rocket motor), the flight test system comprising: 
flight termination system electronics (44 and 46 – Column 7, Lines 13-41 – the firing units, 44 and 46, are electronic controllers that generate destruct/flight termination signals and therefore are flight termination system electronics) arranged in a casing of the rocket motor (Figure 3 – the electronics, 44 and 46, are shown to be within the casing of the rocket); and 
an electroexplosive detonator (Column 6, Lines 43-50 and Column 8, Lines 15-30 – the charges, 30,  and the initiators, 64 and 66,  and igniter 20, are the electroexplosive detonators) coupled to a propellant (Column 8, Lines 15-30 – the initiators ignite the propellant, 14, and therefore are operatively coupled to the propellant) inside a pressure vessel defined by the casing (Column 6, Lines 22-26 – the propellant, 14, is inside a pressure vessel within the casing, 18), the electroexplosive detonator being configured for activation by the flight termination system electronics to ignite the propellant (Figure 3 and 5 – Column 7, Lines 32-41 and Column 8, Lines 15-30 – the electroexplosive detonator ignites the propellant in response to signal from the flight termination electronics, 44 and 46) whereby the pressure vessel is overpressurized to rupture the casing (Column 1, Lines 56-67 and Column 8, Lines 60-67 – the weakening of the case by the explosion of charges, 30, allow the pressurization created by the initiators, 64 and 66, igniting the propellant in the case to overpressurize the pressure vessel thereby causing it to shatter).
Moore does not disclose the electroexplosive detonator in direct contact with the propellant; the electroexplosive detonator being arranged inside the casing.
However, Skinner teaches a solid rocket motor (Figure 2 - Column 3, Lines 26-33 and Column 4, Lines 14-16) with an electroexplosive detonator/venting charge (201) in direct contact with a propellant (Figure 2 – the electroexplosive detonator, 201, is in direct contact with a solid propellant, 107) and the electroexplosive detonator being arranged inside a casing (Figure 2 – the electroexplosive detonator is located within and adjacent the casing, 109).
Further, Moore discloses the electroexplosive detonators are venting charges (Column 48-50) and the charges are located adjacent to the casing (Column 9, Lines 54-56) and may be configured any way to reliably vent/shatter the case (Column 6, Lines 48-50 and 57-61).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Moore by placing the electroexplosive detonator in direct contact with the propellant and the electroexplosive detonator being arranged inside the casing, as taught by Skinner, in order to provide a means for applying a force/venting a container/casing of energetic material that does not have the additional structure required for external placement and direction of the Skinner – Column 2, Lines 15-17).


Regarding Independent Claim 8, Moore discloses a flight test system comprising: 1618-11585-US-NP (RAYT.28PUS1) 
a multi-pulse rocket motor module (Figures 1 and 9 – Column 9, Lines 45-55 – the solid rocket motor shown is a multi-stage/pulse rocket motor) including a first pulse chamber (Figure 1 and Figure 9 – Column 9, Lines 45-55 – the rocket motor has a first stage/pulse, 34, with a case/pulse chamber ) containing a first burnable propellant (Figure 9 – Column 9, Lines 45-55 – the first stage/pulse chamber has propellant in the chamber of the pulse) that is burned during a first stage of the multi-pulse rocket motor (Figures 1 and 9 – Column 9, Lines 45-55 – the first burnable propellant is burned during a first stage) and a second pulse chamber (Figure 1 and Figure 9 – Column 9, Lines 45-55 – the rocket motor has a second stage/pulse, 32, with a case/pulse chamber ) containing a second burnable propellant (Figure 9 – Column 9, Lines 45-55 – the second stage/pulse chamber has propellant in the chamber of the pulse) that is burned during a second stage of the multi-pulse rocket (Figures 1 and 9 – Column 9, Lines 45-55 – the second burnable propellant is burned during a second stage); 
flight termination system electronics (44 and 46 – Column 7, Lines 13-41 – the firing units, 44 and 46, are electronic controllers that generate destruct/flight termination signals and therefore are flight termination system electronics) arranged in the multi-pulse rocket Figure 3 – the electronics, 44 and 46, are shown to be within the casing of the multi-pulse rocket motor module); and 
an electroexplosive detonator coupled (Column 6, Lines 43-50 and Column 8, Lines 15-30 – the charges, 30,  and the initiators, 64 and 66, are the electroexplosive detonators) to the second burnable propellant inside the second pulse chamber (Figures 1 and 3 - Column 8, Lines 15-30 – the initiators ignite the propellant, 14, in the second pulse chamber, 32, and therefore are operatively coupled to the propellant), the electroexplosive detonator being activated by the flight termination system electronics to ignite the second burnable propellant (Figure 3 and 5 – Column 7, Lines 32-41 and Column 8, Lines 15-30 – the electroexplosive detonator ignites the propellant in response to signal from the flight termination electronics, 44 and 46) whereby the second pressure vessel is overpressurized to rupture the casing (Column 1, Lines 56-67 and Column 8, Lines 60-67 – the weakening of the case by the explosion of charges, 30, allow the pressurization created by the initiators, 64 and 66, igniting the propellant in the case to overpressurize the pressure vessel thereby causing it to shatter).
Moore does not disclose the electroexplosive detonator in direct contact with the second burnable propellant.
However, Skinner teaches a solid rocket motor (Figure 2 - Column 3, Lines 26-33 and Column 4, Lines 14-16) with an electroexplosive detonator/venting charge (201) in direct contact with a propellant (Figure 2 – the electroexplosive detonator, 201, is in direct contact with a solid propellant, 107).
Column 48-50) and the charges are located adjacent to the casing (Column 9, Lines 54-56) and may be configured any way to reliably vent/shatter the case (Column 6, Lines 48-50 and 57-61).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Moore by placing the electroexplosive detonator in direct contact with the second burnable propellant, as taught by Skinner, in order to provide a means for applying a force/venting a container/casing of energetic material that does not have the additional structure required for external placement and direction of the electroexplosive detonator, as evidenced by Skinner ‘600 in at least Figures 4-8, since the electroexplosive detonator is held in place and directed by the propellant within the case. Thus the placement of the electroexplosive detonator does not add significant weight to the container (Skinner – Column 2, Lines 15-17).

Regarding Claims 2 and 9, Moore in view of Skinner, as evidenced by Skinner ‘600, disclose the invention as claimed and discussed above. Moore further discloses the burnable propellant burns radially (Figure 1 – the propellant, 14, is shown to have a center bore, 16, and therefore burn radially). 
Skinner further discloses the electroexplosive detonator is arranged on a radially outer surface of the burnable propellant (Figure 2 – the electroexplosive detonator, 201, is located on the radially outer surface of the propellant 107).
Thus the combination of Moore in view of Skinner, as evidenced by Skinner ‘600, disclose the electroexplosive detonator is arranged on a final burn surface of the second 

Regarding Claims 4 and 11, Moore in view of Skinner, as evidenced by Skinner ‘600, disclose the invention as claimed and discussed above. Moore further discloses the second pulse chamber/casing has a forward-facing dome portion (Figures 1 and 3 – the second pulse chamber/casing, 18, has a dome that is has a face facing up/forward, as seen in Figure 1), wherein the electroexplosive detonator is mounted to the dome portion (Figures 2 and 5 – the initiators, 64 and 66, included with the electroexplosive detonator is mounted to the dome, as shown in Figure 3).

Regarding Claim 5, Moore in view of Skinner, as evidenced by Skinner ‘600, disclose the invention as claimed and discussed above. Moore further discloses the dome portion defines a pluggable port for receiving the electroexplosive detonator (Figures 2 and 5 – the initiators, 64 and 66, of the electroexplosive detonator are received in a pluggable port shown in the dome as shown in Figure 2).

Regarding Claim 6, Moore in view of Skinner, as evidenced by Skinner ‘600, disclose the invention as claimed and discussed above. Moore further discloses the electroexplosive detonator is configured to ignite the propellant without a vent path (Column 1, Lines 56-67 and Column 8, Lines 15-30 and 60-67 – the electroexplosive detonator ignites the propellant and the casing is shattered when the force is applied by the charge, 30, therefore the propellant is ignited without a vent path).

Regarding Claim 7, Moore in view of Skinner, as evidenced by Skinner ‘600, disclose the invention as claimed and discussed above. Moore further discloses the propellant comprises a solid propellant grain (Column 6, Lines 22-26 – the propellant, 14, is a solid propellant grain).

Regarding Claim 12, Moore in view of Skinner, as evidenced by Skinner ‘600, disclose the invention as claimed and discussed above. Moore further discloses the second pulse chamber defines a pluggable port for receiving the electroexplosive detonator (Figures 2 and 5 – the initiators, 64 and 66, of the electroexplosive detonator are received in a pluggable port shown in the second pulse chamber, 18, as in Figure 5).

Regarding Claim 13, Moore in view of Skinner, as evidenced by Skinner ‘600, disclose the invention as claimed and discussed above. Moore further discloses the electroexplosive detonator is configured to ignite the second burnable propellant without a vent path (Figure 9 - Column 1, Lines 56-67 and Column 8, Lines 15-30 and 60-67 – the electroexplosive detonator ignites the propellant in the second pulse and the casing is shattered when force is applied by the charge, 30, therefore the propellant in the casing is ignited without a vent path).

Regarding Claim 14, Moore in view of Skinner, as evidenced by Skinner ‘600, disclose the invention as claimed and discussed above. Moore further discloses the first burnable Column 6, Lines 22-26 – the propellants, 14, are a solid propellant grains).

Regarding Independent claim 15, Moore teaches a method of flight testing a multi-pulse rocket motor (Figures 1 and 9 – Column 9, Lines 45-55 – the solid rocket motor shown is a multi-stage/pulse rocket motor), the method comprising: 
using an additional pulse (Figure 1 and Figure 9 – Column 9, Lines 45-55 – the rocket motor has a second stage/pulse, 32, which is used after a first pulse, 34) that occurs after a first pulse in the rocket motor (Figure 1 and Figure 9 – Column 9, Lines 45-55 – the rocket motor has a first stage/pulse, 34, with a case/pulse chamber) as a thrust termination charge (Figures 1 and 9 - Column 8, Lines 3-14 and Lines 60-67 – the upper stage/second pulse, 32, is ignited and used to shatter the motor/terminate the thrust); 
overpressurizing a pulse chamber containing a burnable propellant during the additional pulse (Column 1, Lines 56-67 and Column 8, Lines 60-67 – the weakening of the case by the explosion of charges, 30, allow the pressurization created by the initiators, 64 and 66, igniting the propellant in the case to overpressurize the pressure vessel thereby causing it to shatter); and 
rupturing the burnable propellant to fail a casing of the rocket motor and terminate thrust of the rocket motor (Column 1, Lines 56-67 and Column 8, Lines 60-67 – the weakening of the case by the explosion of charges, 30, allow the pressurization created by the initiators, 64 and 66, igniting the propellant in the case to overpressurize the pressure vessel thereby causing it to shatter as well as shattering/rupturing the propellant);
Column 6, Lines 43-50 and Column 8, Lines 15-30 – the charges, 30,  and the initiators, 64 and 66, are the electroexplosive detonators) as the thrust termination charge (Column 8, Lines 60-67 – the combination of pressurization from the initiators, 64 and 66, and the force applied by the charges, 30, on the casing shatter the case and thus terminate the thrust of the rocket).
Moore does not disclose inserting an electroexplosive detonator into the pulse chamber and directly contacting the electroexplosive detonator against the burnable propellant.
However, Skinner teaches a solid rocket motor (Figure 2 - Column 3, Lines 26-33 and Column 4, Lines 14-16) with an electroexplosive detonator/venting charge (201) inserted into a chamber (Figure 2 – the electroexplosive detonator, 201, is within the casing, 109) and directly contacting the electroexplosive detonator with a burnable propellant (Figure 2 – the electroexplosive detonator, 201, is in direct contact with a solid propellant, 107).
Further, Moore discloses the electroexplosive detonators are venting charges (Column 48-50) and the charges are located adjacent to the casing (Column 9, Lines 54-56) and may be configured any way to reliably vent/shatter the case (Column 6, Lines 48-50 and 57-61).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Moore by inserting the electroexplosive detonator into the pulse chamber and directly contacting the electroexplosive detonator against the burnable propellant, as taught by Skinner, in order to provide a means for applying a force/venting a container/casing of energetic material that does not have the additional structure required for external placement and direction of the electroexplosive detonator, as evidenced by Skinner ‘600 in at least Figures 4-8, since the Skinner – Column 2, Lines 15-17).

Regarding Claim 16, Moore in view of Skinner, as evidenced by Skinner ‘600, disclose the invention as claimed and discussed above. 
Moore further discloses selecting the electroexplosive detonator from a plurality of detonators based on at least one of a size of the pulse chamber, size of the burnable propellant, burn rate of the burnable propellant, and density of the burnable propellant (Column 3, Lines 16-25, Column 6, Lines 51-61 and Column 8, Lines 15-30 – the detonators include the charges, 30, and the initiators, at least 62 and 64; the charges, 30, are chosen from various types based on the size of the pulse chamber so that it reliably shatters the case and the initiators are chosen based on the characteristics of the burnable propellant, i.e. density, size and burn rate, such that the initiators can reliably igniter the burnable propellant).

Regarding Claim 17, Moore in view of Skinner, as evidenced by Skinner ‘600, disclose the invention as claimed and discussed above. Moore further disclose igniting the burnable propellant without a vent path using the electroexplosive detonator (Figure 9 - Column 1, Lines 56-67 and Column 8, Lines 15-30 and 60-67 – the electroexplosive detonator ignites the propellant in the second pulse and the casing is shattered when weakened by the charge, 30, without the venting out of the case).
Figure 1 – the propellant, 14, is shown to have a center bore, 16, and therefore burn radially). 
Skinner further discloses the electroexplosive detonator is arranged on a radially outer surface of the burnable propellant (Figure 2 – the electroexplosive detonator, 201, is located on the radially outer surface of the propellant 107).
Thus the combination of Moore in view of Skinner, as evidenced by Skinner ‘600, disclose the electroexplosive detonator is arranged on a final burn surface of the second burnable propellant, since the radially outer surface of the propellant of Moore is a final burn surface.

Regarding Claim 18, Moore in view of Skinner, as evidenced by Skinner ‘600, disclose the invention as claimed and discussed above.
Moore further discloses inserting flight termination system electronics (44 and 46 – Column 7, Lines 13-41 – the firing units, 44 and 46, are electronic controllers that generate destruct/flight termination signals and therefore are flight termination system electronics) in a casing of the rocket motor (Figures 1 and 3 – the flight termination electronics, 44 and 46, are within the casing, 18, of the rocket motor); and 
activating the electroexplosive detonator using the flight termination system electronics (Figure 3 and 5 – Column 7, Lines 32-41 and Column 8, Lines 15-30 – the electroexplosive detonator ignites the propellant in response to signal from the flight termination electronics, 44 and 46).


Regarding Claim 19, Moore in view of Skinner, as evidenced by Skinner ‘600, disclose the invention as claimed and discussed above. Skinner further discloses in Figure 2 the electroexplosive detonators are integrated in the pulse chamber of a predefined casing, 109, as each detonator is in a chosen position within the case. 
Thus the combination of Moore and Skinner disclose integrating the electroexplosive detonator into the pulse chamber of a predefined casing of the rocket motor.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Skinner, as evidenced by Skinner ‘600, as applied to claims 1 and 8 above, and further in view of Shope (U.S. Patent No. 2,988,877), hereinafter Shope.

Regarding Claim 3, Moore in view of Skinner, as evidenced by Skinner ‘600, disclose the invention as claimed and discussed above.
Moore in view of Skinner, as evidenced by Skinner ‘600, do not disclose the electroexplosive detonator is arranged on a forward-facing surface of the propellant.
However, Shope teaches a solid rocket motor (Column 1, Lines 8-9) with an initiator (Figure 5, element 39 – Column 4, Lines 15 – 24 – the igniter/initiator, 39, initiates combustion and therefore is an initiator) arranged on a forward-facing surface of the propellant (Figure 5, element 39 – Column 3, Line 64 – Column 4, Line 3 – the igniter/initiator, 39, is oriented such that is it on the forward facing surface, 18).
Shope – Column 1, Lines 53-55).

Regarding Claim 10, Moore in view of Skinner, as evidenced by Skinner ‘600, disclose the invention as claimed and discussed above.
Moore in view of Skinner, as evidenced by Skinner ‘600, do not disclose the electroexplosive detonator is arranged on a forward surface of the second burnable propellant.
However, Shope teaches a solid rocket motor (Column 1, Lines 8-9) with an initiator (Figure 5, element 39 – Column 4, Lines 15 – 24 – the igniter/initiator, 39, initiates combustion and therefore is an initiator) arranged on a forward surface of the second burnable propellant (Figure 5, element 39 – Column 3, Line 64 – Column 4, Line 3 – the igniter/initiator, 39, is oriented such that is it on the forward facing surface, 18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Moore in view of Skinner, as evidenced by Skinner ‘600, such that the initiators, and therefore the electroexplosive detonator is arranged on a forward surface of the second burnable propellant, as taught by Shope, in order to have propellant charge with a novel configuration which lends itself to easier ignition (Shope – Column 1, Lines 53-55).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Skinner, as evidenced by Skinner ‘600, as applied to claim 19 above, and further in view of Krishnan (U.S. Patent No. 10,634,093), hereinafter Krishnan.

Regarding Claim 20, Moore in view of Skinner, as evidenced by Skinner ‘600, disclose the invention as claimed and discussed above.
Moore further discloses inserting the electroexplosive detonator into the port for flight testing (Figures 2, 3 and 5 – the initiators, 64 and 66 and igniter 20, are inserted in the port in the dome as shown in Figure 2 which are used during operation of the motor and therefore for flight testing).
Moore in view of Skinner, as evidenced by Skinner ‘600, do not disclose plugging a port formed in the casing of the pulse chamber prior to flight testing; 
unplugging the port.
However, Krishnan teaches a method of making a solid rocket motor (Column 1, Lines 17-20) with a case (2) and a port (Figures 9 – 11 – the hole/port that accepts the base mandrel, 3, is a port in the case) wherein the method includes
plugging a port formed in the casing of the pulse chamber prior to flight testing (Figures 8 and 9 – Column 3, Lines 49-55 – the port in the casing is plugged for the casting process which is prior to flight testing); 
unplugging the port (Figures 10 and 11 – the plug is removed from the port in the casing after the casting process is finished as shown in the Figures).
Krishnan – Column 1, Lines 40-44) method of making the rocket motor.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.

Applicant's arguments, to the extent possible, have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.